DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 15 September 2021, in which claims 1, 2, 4-7, 9-13, and 15 were amended, claim 8 was canceled, and claims 16-21 were added.

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in Germany on 06 March 2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional 

Specification
The disclosure is objected to because of the following informalities: Examiner suggests removing the cross-reference to a related foreign application since the present application was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.  Appropriate correction is required.

Claim Objections
Claims 5, 9, 11-16, 18, 20, and 21 are objected to because of the following informalities: Examiner suggests removing one recitation of “in” from the phrase “in in” on line 1 of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the damping member" in lines 1-2.  There is insufficient the damping element--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomaru et al. (US 9,522,693).  Tomaru et al. discloses a clamping device (#24) for a longitudinally adjustable and/or vertically adjustable steering column (#1) of a vehicle (first embodiment pointed out below; other embodiments may also apply), having:
an actuating lever (#28), an actuating component (movable cam member #27), a tie bolt (#25) and a mating component (fixed cam member #26)
wherein the actuating component (#27) is attached to the actuating lever (#28), and the mating component (#26) is attached to the tie bolt (#25; figures 2, 3; column 4, line; 42-column 6, line 45)
wherein the actuating component (#27) is movable in an axial direction (along length of bolt #25) relative to the mating component (#26) between a release position and a fixing position (figures 7A, 7B; column 8, line 56-column 9, line 62)
wherein a solid damping element (buffer member #50, ring portion #51) is provided for damping a relative movement between the actuating component (#27) and the mating component (#26; figures 5A-7B; column 7, line 13-column 8, line 55)
wherein one of the actuating component (#27) and the mating component has at least one damping surface (including outer peripheral surface of #27 and lateral side of stopper portions #27b) on which the damping element (#50, 51) is secured, and the other of the actuating component and the mating component (#26) has at least one contact surface (including lateral side of stopper portions #26b) with which the damping element is in contact, the damping and contact surfaces extending transverse to the axial direction (along length of bolt #25; figures 2-7B; column 7, line 13-column 9, line 62)
wherein the actuating component (#27) is secured on the actuating lever (#28) for conjoint rotation therewith (figures 1-3), wherein the actuating component and the actuating lever are rotatable about an axis of rotation (along length of bolt #25) relative to the mating component (#26) and/or the tie bolt (#25; figures 1, 7A, 7B; column 4, lines 42-45)
wherein the damping element (#50, 51) is integral (the term “integral” being sufficiently broad to embrace constructions united by such means as fastening and welding; figures 5A, 5B; column 7, line 13-column 8, line 55)
wherein the damping element (#50, 51) is secured on the actuating component (#27) and is in contact with the mating component (#26; figures 5A-7B; column 7, line 13-column 8, line 55)
wherein the mating component (#26) and/or the actuating component (#27) have/has an annular outer contour, which is concentric with the tie bolt (#25; figures 2, 3)
wherein the actuating component (#27) and the mating component (#26) each have at least one ramp section (inclined cam surfaces #30b, 30c, 33b, 33c), which ramp sections are formed in a manner complementary to one another, wherein the actuating component and the mating 
wherein the ramp sections (#30b, 30c, 33b, 33c) interact in such a way during a relative rotation of the actuating component (#27) and of the mating component (#26) about an axis of rotation (along length of bolt #25) that the actuating component moves in the axial direction (axial movement/force) relative to the mating component (column 5, line 12-column 9, line 62)
wherein the damping element (#50, 51) is a separate insert, or wherein the damping element is molded onto the actuating component (#27; figures 5A, 5B; column 7, line 13-column 8, line 55) or onto the mating component
wherein the damping element (#50, 51) is composed of a flexible material, or wherein the damping element is composed of a hard material (column 7, line 13-column 8, line 55)
wherein the damping element (#50, 51) is formed integrally (the term “integral” being sufficiently broad to embrace constructions united by such means as fastening and welding) with the actuating component (#27; figures 5A, 5B; column 7, line 13-column 8, line 55) or the mating component
wherein the clamping device has at least one clamping jaw (clamping plate members #21b), which is actuated by means of the tie bolt (#25; figures 1, 2; column 4, lines 22-55; column 8, line 56-column 9, line 62)
wherein the damping member (#50, 51) engages the contact surface (including lateral side of stopper portions #26b) in the axial direction when in the release position (figure 7A).

Claim(s) 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumeister et al. (US 2015/0360712).  Baumeister et al. discloses a clamping device (#10) for a longitudinally adjustable and/or vertically adjustable steering column (#12) of a vehicle, the clamping device comprising:
a mating component (device part #14) attached to a tie bolt (#34; figures 1, 2, 5-7, 10; paragraphs 0030-0040)
an actuating component (actuating part #16) attached to an actuating lever (#20), the actuating component being movable relative to the mating component (#14) between a release position and a fixing position (figures 6, 7; paragraphs 0030-0031)
an extension (including outer ring #36 of actuating part #16) in which the mating component (#14) is at least partially accommodated (figures 1-4)
a solid damping element (damping unit #18) for damping a relative movement between the actuating component (#16) and the mating component (#14; paragraph 0030), the damping element engaging an inner wall of the extension (#36; at second damping surface #28) and an outer wall of the mating component (at first damping surface #26; figure 3; paragraph 0032)
wherein the damping element (#18) is secured on the outer wall of the mating component (#14; at second damping surface #28) and is in contact with the inner wall of the extension (#36; at second damping surface #28; figure 3; paragraph 0032)
wherein the damping element (#18) is secured on the inner wall of the extension (#36; at second damping surface #28) and is in contact with the outer wall of the mating component (#14; at second damping surface #28; figure 3; paragraph 0032)
wherein the extension (#36) extends from at least one of the actuating component (#16) and the actuating lever (#20; figures 1-4)
wherein the extension (#36) is formed as one-piece with at least one of the actuating component (#16; figures 1-4; paragraphs 0038-0041) and the actuating lever.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomaru et al. (US 9,522,693).  Tomaru et al. discloses a clamping device (#24), as set forth above, wherein the damping element (#50, 51) is secured on the actuating component (#27) and is in contact with the mating component (#26; figures 5A-7B; column 7, line 13-column 8, line 55), rather than wherein the damping element is secured on the mating component and is in contact with the actuating component.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping device of Tomaru et al. such that the damping element is secured on the mating component and is in contact with the actuating component, as claimed, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art, and it appears that use of the damping element on the opposite component would perform in a similar manner.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomaru et al. (US 9,522,693) in view of Schick et al. (US 7,010,996).  Tomaru et al. does not disclose a spring element.  Schick et al. teaches a clamping device (cam locking assembly #10) for an adjustable steering column (#100) for a vehicle, having an actuating lever (#20), actuating component (cam plate #32), tie bolt (#12), and mating component (cam plate #34), wherein the clamping device has a spring element (wave spring, or the like), which preloads the mating component against the actuating component (column 3, .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In regards to the petition to restore the right of priority, a separate petition decision has been mailed indicating that the petition is dismissed.  Accordingly, Examiner has maintained the associated objections in the current office action. 
Applicant's arguments filed 15 September 2021 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has relied upon Baumeister et al. (US 2015/0360712) to read on claims 17-21, but there are no specific arguments against Baumeister et al. (US 2015/0360712) related to claims 17-21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616